  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MARCUS W. STACEY,                 )
                                  )
     Plaintiff,                   )
                                  )         CIVIL ACTION NO.
     v.                           )          2:19cv370-MHT
                                  )               (WO)
LT. FOUNTAIN, et al.,             )
                                  )
     Defendants.                  )

                       OPINION AND ORDER

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,     filed       this    lawsuit        complaining        that

defendants    violated     his   rights     by   first   failing      to

protect him from a severe assault after he warned them

he was in danger, and then denying him medical care for

seven days for the resulting broken leg, resulting in

permanent disability.       This lawsuit is before the court

on the recommendation of the United States Magistrate

Judge that the case be transferred to the United States

District    Court   for   the    Southern    District    of    Alabama

pursuant     to   28   U.S.C.     § 1406(a).        There     are    no

objections to the recommendation.            After an independent
and de novo review of the record, the court concludes

that the magistrate judge’s recommendation should be

adopted.

                               ***

    Accordingly, it is ORDERED as follows:

    (1) The magistrate judge's recommendation (doc. no.

3) is adopted.

    (2) This case is transferred to the United States

District   Court   for   the   Southern     District   of    Alabama

pursuant to 28 U.S.C. § 1406(a).

    The    clerk   of    the   court   is    DIRECTED       to   take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 15th day of July, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
